DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacon et al (US 2019/0068167).
For claim 1, Bacon teaches a high frequency integrated circuit (Figures 10-11, [0071], [0132]) comprising: 
a signal splitter (connection between RFIN and the inputs of 00 and 01, Figure 11A) configured to receive a high frequency signal at an input terminal (RFIN), to split the high frequency signal into two lines (1st line: from 00 to 40, 2nd line: from 01 to 41), and to output the signals split into the two lines from a first output terminal (input terminal of 00) and a second output terminal (input terminal of 01), respectively; 
an attenuator (11) in which multiple amounts of attenuation are set; 
a first conductive element (10, as understood by examination of Figures 10A and 11A) in which a first amount of attenuation is set (as understood by examination of Figures 10-11); 
a first switch (SWby within 00, as understood by Figures 10A and 11A) placed between the first output terminal of the signal splitter and the first conductive element, and configured to select conductive or non-conductive between the first output terminal of the signal splitter and the first conductive element (as understood by examination of Figures 10-11); 
a second switch (switch directly above R0) placed between the first output terminal of the signal splitter and the attenuator, and configured to select conductive or non-conductive between the first output terminal of the signal splitter and the attenuator (as understood by examination of Figures 10-11); 
a third switch (switch directly below R0) placed between a second output terminal of the signal splitter and the first conductive element (when R0 is selected, [0102]), and configured to select conductive or non-conductive between the second output terminal of the signal splitter and the first conductive element (as understood by examination of Figures 10-11); 
a fourth switch (SWby within 01, as understood by Figures 10A and 11A) placed between the second output terminal of the signal splitter and the attenuator, and configured to select conductive or non-conductive between the second output terminal of the signal splitter and the attenuator (as understood by examination of Figures 10-11); 
a fifth switch (SWby within 20) placed between the first conductive element and a first high frequency output terminal (output of 20), and configured to select conductive or non-conductive between the first conductive element and the first high frequency output terminal (as understood by examination of Figures 10-11); 
a sixth switch (switch directly above R2) placed between the first conductive element and a second high frequency output terminal (output of 21), and configured to select conductive or non-conductive between the first conductive element and the second high frequency output terminal (as understood by examination of Figures 10-11); 
a seventh switch (switch directly below R2) placed between the attenuator and the first high frequency output terminal, and configured to select conductive or non-conductive between the attenuator and the first high frequency output terminal (as understood by examination of Figures 10-11); and 
an eighth switch (SWby within 21) placed between the attenuator and the second high frequency output terminal, and configured to select conductive or non-conductive between the attenuator and the second high frequency output terminal (as understood by examination of Figures 10-11), wherein 
the high frequency integrated circuit outputs a plurality of output signals (output of 20 and 21) having different gain values from the first high frequency output terminal and the second high frequency output terminal, respectively (as understood by [0102] and by examination of Figures 10-11).
For claim 2, Bacon further teaches that:
the first conductive element has a small amount of loss to a passing signal and has an equivalent property to a minimum loss property of the attenuator (as understood by efxamination of Figures 10-11).
For claim 3, the signal splitter of claim 1 receiving the output of one of a fixed gain amplifier and a variable gain amplifier does not further distinguish the high frequency integrated circuit of claim 1 over the prior art.  In other words, since the high frequency integrated circuit of claim 1 is not required to comprise an amplifier, the use of a fixed gain or variable amplifier to output the signal received by the signal splitter relates only to its intended use.  Furthermore, Bacon’s invention is capable of receiving a high frequency RF signal generated from a fixed gain or variable gain amplifier at RF IN.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 4, Bacon further teaches that:
each amount of loss of the first switch to the eight switch to a passing signal is small, each isolation property of the first switch to the eight switch is high when the switch is off (as understood by examination of Figures 10-11).
For claim 6, Bacon further teaches that:
each of the transistors composing the first to eighth switches is any one of an N-channel metal-oxide silicon field-effect transistor formed on a silicon-on-insulator substrate, a pseudomorphic high electron mobility transistor, a gallium arsenide metal-semiconductor field-effect transistor, and an N-channel metal-oxide semiconductor field-effect transistor formed on a silicon substrate ([0132]-[0133]).
For claim 7, Bacon further teaches that the attenuator includes:
a T-type attenuator composed of a switch (SWsh) and a resistor (Rsh); and a conductive element having an amount of loss equal to an amount of loss of the first conductive element (SWby).
For claims 8 and 9, the application of the high frequency integrated circuit of claim 1 to a wireless communication device does not further define the high frequency integrated circuit of claim 1 over the prior art.  In other words, since the high frequency integrated circuit of claim 1 is not required to comprise a wireless communication device, said application relates only to its intended use.  Furthermore, Bacon’s invention as shown in Figures 10-11 is capable of being applied to a wireless device.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 10, Bacon teaches a high frequency integrated circuit (Figures 10-11, [0071], [0132]) comprising: 
a signal splitter (connection between RFIN and the inputs of 00 and 01, Figure 11A)  configured to receive a high frequency signal at an input terminal (RFIN), to split the high frequency signal into n lines, n being an integer equal to or above 3 (although only 2 are shown in Figure 11A, [0102] teaches that the value of N can be varied and thus teaches N is capable of being 3), and to output the signals split into the n lines from first to n-th output terminals (input terminals to 00, 01 and 02), respectively; 
first to (n-1)-th attenuators in which multiple amounts of attenuation are set are set (11, 12, [0102] and Figures 10-11); 
a first conductive element (10) in which a first amount of attenuation is set; 
a first single-pole-n-throw switch group (00, switch directly above R0, switch directly below R0, and the switched connection not shown between the output of 00 and 02, [0102]) placed between the signal splitter and a set of the first to (n-1)-th attenuators and the first conductive element (as understood by examination of Figures 10-11), and including n single-pole-n-throw switches (as shown in Figure 10) arranged and configured to select conductive or non-conductive between one of the first to n-th output terminals of the signal splitter (terminal connected to 00) and one of the set of the first to (n-1)-th attenuators and the first conductive element, and to turn off between the one of the first to n-th output terminals of the signal splitter and the rest of the set of the first to (n-1)-th attenuators and the first conductive element (as understood by examination of Figures 10-11); and 
a second single-pole-n-throw switch group (20, switch directly above R2, switch directly below R2, and the switched connection not shown between the output of 20 and 22, [0102]) placed between the set of the first to (n-1)-th attenuators and the first conductive element (as understood by examination of Figures 10-11) and a set of first to n-th high frequency output terminals (output of 20, 21 and 22), and including n single-pole-n-throw switches (as shown in Figure 10) arranged and configured to select conductive or non-conductive between one of the set of the first to (n-1)-th attenuators and the first conductive element and one of the first to n-th high frequency output terminals and to turn off between the one of the set of the first to (n-1)-th attenuators and the first conductive element and the rest of the first to n-th high frequency output terminals (as understood by examination of Figures 10-11), 
wherein the high frequency integrated circuit outputs a plurality of output signals having different gain values from the first to n-th high frequency output terminals (at the outputs of 20, 21 and 22), respectively.
For claim 11, Bacon further teaches that:
the first conductive element has a small amount of loss to a passing signal and has an equivalent property to a minimum loss property of the attenuators (as understood by efxamination of Figures 10-11).
For claim 12, the signal splitter of claim 10 receiving the output of one of a fixed gain amplifier and a variable gain amplifier does not further distinguish the high frequency integrated circuit of claim 10 over the prior art.  In other words, since the high frequency integrated circuit of claim 10 is not required to comprise an amplifier, the use of a fixed gain or variable amplifier to output the signal received by the signal splitter relates only to its intended use.  Furthermore, Bacon’s invention is capable of receiving a high frequency RF signal generated from a fixed gain or variable gain amplifier at RF IN.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 13, Bacon further teaches that:
each amount of loss of single-pole-n-throw switches forming the first single-pole-n-throw switch group and the second single-pole-n-throw switch group is small when the switch is on, and each isolation property of the single-pole-n-throw switches is high when the switch is off (as understood by examination of Figures 10-11).
For claim 15, Bacon further teaches that each attenuator includes:
a T-type attenuator composed of a switch (SWsh) and a resistor (Rsh); and a conductive element having an amount of loss equal to an amount of loss of the first conductive element (SWby).
For claim 16, the application of the high frequency integrated circuit of claim 1 to a wireless communication device does not further define the high frequency integrated circuit of claim 10 over the prior art.  In other words, since the high frequency integrated circuit of claim 10 is not required to comprise a wireless communication device, said application relates only to its intended use.  Furthermore, Bacon’s invention as shown in Figures 10-11 is capable of being applied to a wireless device.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 17, Bacon teaches a high frequency integrated circuit comprising: 
a signal splitter (connection between RFIN and the inputs of 00 and 01, Figure 11A) configured to receive a high frequency signal at an input terminal (RFIN), to split the high frequency signal into two lines (1st line: from 00 to 40, 2nd line: from 01 to 41), and to output the signals split into the two lines from a first output terminal (input terminal of 00) and a second output terminal (input terminal of 01), respectively; 
a first attenuator (10) in which multiple amounts of attenuation are set; 
a second attenuator (11) in which a plurality of amounts of attenuation having different values are set, and the amounts of attenuation are the same as the amounts of attenuation in the first attenuator;
a first switch (SWby within 00, as understood by Figures 10A and 11A) placed between a first output terminal of the signal splitter and the first attenuator, and configured to select conductive or non-conductive between the first output terminal of the signal splitter and the first attenuator (as understood by examination of Figures 10-11);; 
a second switch (switch directly above R0) placed between the first output terminal of the signal splitter and the second attenuator, and configured to select conductive or non-conductive between the first output terminal of the signal splitter and the second attenuator (as understood by examination of Figures 10-11); 
a third switch (switch directly below R0) placed between a second output terminal of the signal splitter and the first attenuator, and configured to select conductive or non-conductive between the second output terminal of the signal splitter and the first attenuator (as understood by examination of Figures 10-11); 
a fourth switch (SWby within 01, as understood by Figures 10A and 11A) placed between the second output terminal of the signal splitter and the second attenuator, and configured to select conductive or non-conductive between the second output terminal of the signal splitter and the second attenuator (as understood by examination of Figures 10-11); 
a fifth switch (SWby within 20) placed between the first attenuator and a first high frequency output terminal (output terminal of 20), and configured to select conductive or non-conductive between the first attenuator and the first high frequency output terminal (as understood by examination of Figures 10-11);
a sixth switch (switch directly above R2) placed between the first attenuator and a second high frequency output terminal (output terminal of 21), and configured to select conductive or non-conductive between the first attenuator and the second high frequency output terminal (as understood by examination of Figures 10-11);  
a seventh switch (switch directly below R2) placed between the second attenuator and the first high frequency output terminal, and configured to select conductive or non-conductive between the second attenuator and the first high frequency output terminal (as understood by examination of Figures 10-11); and 
an eighth switch (SWby within 21) placed between the second attenuator and the second high frequency output terminal, and configured to select conductive or non-conductive between the second attenuator and the second high frequency output terminal (as understood by examination of Figures 10-11); 
wherein the high frequency integrated circuit outputs a plurality of output signals having different gain values (output of 20 and 21) from the first high frequency output terminal and the second high frequency output terminal (as understood by [0102] and by examination of Figures 10-11), respectively.
For claim 18, the signal splitter of claim 1 receiving the output of one of a fixed gain amplifier and a variable gain amplifier does not further distinguish the high frequency integrated circuit of claim 1 over the prior art.  In other words, since the high frequency integrated circuit of claim 1 is not required to comprise an amplifier, the use of a fixed gain or variable amplifier to output the signal received by the signal splitter relates only to its intended use.  Furthermore, Bacon’s invention is capable of receiving a high frequency RF signal generated from a fixed gain or variable gain amplifier at RF IN.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 19, Bacon further teaches that:
each amount of loss of the first switch to the eight switch to a passing signal is small, each isolation property of the first switch to the eight switch is high when the switch is off (as understood by examination of Figures 10-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849